                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                   CHATTANOOGA DIVISION

JACKIE DARRELL PENDERGRASS, JR.,                     )
                                                     )
                                                     )               1:19-CV-00115-DCLC
                 Plaintiff,                          )
                                                     )
        vs.                                          )
                                                     )
MARY MOORE SULLIVAN, THOMAS                          )
CHRISTOPHER GOTT, EMMA O'NEAL                        )
ANDREWS, JUDITH MARIE TURCOTT,                       )
MAXIMUS CHILD SUPPORT
ENFORCEMENT AGENCY/SERVICES,
STATE OF TENNESSEE DEPARTMENT
OF HUMAN SERVICES,

                 Defendants.


                                               ORDER
        This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge dated August 14, 2019 [Doc. 5]. In that Report and Recommendation, the

Magistrate Judge recommends that Plaintiff’s Complaint [Doc. 1] be dismissed without prejudice

under 28 U.S.C. § 1915(e) for failure to state a federal claim upon which relief can be granted and

as such, that Plaintiff’s Motion to Proceed in forma pauperis [Doc. 2] be denied as moot. Plaintiff

was informed by the Magistrate Judge that he had fourteen (14) days in which to object to the

Report and Recommendation and that a failure to file objections within the time specified would

constitute a waiver of the right to appeal the district court’s order. Plaintiff filed no objections.

        Notwithstanding that, after consideration of the record as a whole and after careful

consideration of the Report and Recommendation of the United States Magistrate Judge, and for

the reasons set out in that Report and Recommendation which are incorporated by reference herein,

it is hereby ORDERED that this Report and Recommendation [Doc. 5] is ADOPTED and
APPROVED, that Plaintiff’s complaint be dismissed without prejudice and that Plaintiff’s Motion

to Proceed in forma pauperis be denied as moot.

       SO ORDERED:



                                           s/ Clifton L. Corker
                                           United States District Judge
